Name: Decision No 3/92 of the EEC-Sweden Joint Committee of 16 November 1992 amending Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe;  international trade;  leather and textile industries
 Date Published: 1993-02-20

 Avis juridique important|21993D0220(04)Decision No 3/92 of the EEC-Sweden Joint Committee of 16 November 1992 amending Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation Official Journal L 043 , 20/02/1993 P. 0041 - 0041DECISION No 3/92 OF THE EEC-SWEDEN JOINT COMMITTEE of 16 November 1992 amending Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation(93/108/EEC)THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Kingdom of Sweden, signed in Brussels on 22 July 1972, Having regard to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation, heeinafter referred to as 'Protocol 3`, and in particular Article 28 thereof, Whereas the origin rule in the list in Annex III to Protocol 3 applicable to articles of apparel, clothing accessories and other articles of furskin falling within HS heading 4303 provides for the manufactures from non-assembled, tanned or dressed furskins, falling within HS heading No 4302; Whereas a footnote authorized however the use of assembled skins of suzluki, grey Siberian squirrel and hamster falling within HS heading No 4302 until 31 March 1990; Whereas it is appropriate to reinsert this derogation from the rules of origin, limited to a two years period, and also to authorize the use of skins of burunduki, pechaniky, pahmi and Chinese lamb and Chinese kid as well, HAS DECIDED AS FOLLOWS: Article 1 The reference (1) and the footnote in the list annexed to this Decision shall be inserted in the list in Annex III to Protocol 3 to the EEC-Sweden Agreement. Article 2 This Decision shall apply with effect from 1 November 1992. Done at Brussels, 16 November 1992. For the Joint Committee The President L. ANELL ANNEX List of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status > TABLE POSITION>